Citation Nr: 0818607	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  07-35 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which, in pertinent part, 
denied entitlement to TDIU.  

In June 2008, the Board granted a motion to advance this case 
on its docket.


FINDING OF FACT

The veteran's service connected disabilities preclude him 
from performing gainful employment for which his education 
and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for the award of a TDIU have been met.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Analysis

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran has been awarded service connection for the 
following disabilities: (1) status post left below the knee 
amputation, evaluated as 40 percent disabling; (2) status 
post shell fragment wound to the left thigh with retained 
foreign body, evaluated as 30 percent disabling; (3) post-
traumatic stress disorder (PTSD) evaluated as 30 percent 
disabling; (4) status post shell fragment wound with 
fractured left ulna, evaluated as 20 percent disabling and 
(5) status post shell fragment wound to the right leg with 
retained foreign body, evaluated as 20 percent disabling.

The shell fragment wounds were incurred in January 1945 
during combat in Germany.

The veteran's current combined evaluation is 90 percent and 
one of his disabilities is rated at least 40 percent 
disabling; therefore, he meets the schedular requirements for 
TDIU.  38 C.F.R. § 4.16(a) (2007). 

The remaining question is whether the veteran's service 
connected disabilities preclude gainful employment for which 
his education and occupational experience would otherwise 
qualify him.

The veteran was provided a VA examination in November 2006 to 
determine the severity of his non-psychiatric service-
connected disabilities.  The examiner concluded that the 
veteran's bilateral lower extremity conditions resulted in 
mild to moderate functional impairment to daily activities.  
In addition, the examiner found that the veteran's main 
impairment to employment was his nonservice-connected 
Parkinson's disease and heart disease.  

In November 2006, the veteran also underwent a VA psychiatric 
examination.  The diagnosis was severe PTSD and a GAF score 
of 50, consistent with serious symptoms, was assigned.  The 
examiner noted that the veteran had retired in 1986 due to 
heart problems.  The examiner concluded that the veteran 
experienced total occupational and social impairment due to 
PTSD and that he was not a candidate for gainful employment 
due to his severe anxiety and age.  

In support of his claim, the veteran submitted a November 
2006 letter from his private physician.  The letter noted 
that the veteran currently experienced gait instability and 
chronic pain from his right lower extremity, as well as more 
and more pain from his left lower extremity.  The doctor 
estimated that the veteran spent 90 percent of his time non-
ambulatory and disabled due to his left lower extremity 
disability.  The veteran was also noted to have upper body 
weakness due to Parkinson's disease and medication.  

While one of the November 2006 VA examiners attributed the 
veteran's unemployability to his nonservice-connected 
Parkinson's disease and heart disease; that examiner did not 
consider the impact of PTSD.  The November 2006 psychiatric 
examiner found that the veteran's PTSD alone resulted in 
total occupational and social impairment.  In addition, while 
the psychiatric examiner also noted that the veteran's age 
precluded gainful employment, the veteran's private physician 
noted in his November 2006 letter that the veteran spent most 
of his time non-ambulatory and disabled due to his service-
connected disabilities of the lower extremities.  

The Board concludes that the evidence is at least in 
equipoise and that reasonable doubt should be resolved in the 
veteran's favor.  Therefore, entitlement to TDIU is granted.  
38 U.S.C.A. §  5107(b).  


ORDER

Entitlement to TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


